Case 3:19-cv-00177-CHB Document 20 Filed 02/23/21 Page 1 of 13 PageID #: 115




                            UNITED STATES DISTRICT COURT
                           WESTERN DISTRICT OF KENTUCKY
                                LOUISVILLE DIVISION

  MICHAEL VAUGHAN,                                    )
                                                      )
          Plaintiff,                                  )         Civil Action No. 3:19-CV-P177-CHB
                                                      )
  v.                                                  )
                                                      )           MEMORANDUM OPINION
  JONATHON GRATE et al.,                              )               AND ORDER
                                                      )
          Defendants.                                 )

                                        ***    ***        ***    ***

       This matter is before the Court for screening of Plaintiff Michael Vaughan’s pro se

complaint [R. 1] pursuant to 28 U.S.C. § 1915A. For the reasons that follow, the complaint will

be dismissed in part and allowed to continue in part, and Plaintiff will be allowed to file an

amended complaint.

                                                 I.

       Plaintiff, a convicted prisoner currently incarcerated in the Kentucky State Reformatory

(KSR), filed this civil-rights action pursuant to 42 U.S.C. § 1983 while incarcerated in the Luther

Luckett Correctional Complex (LLCC). In his complaint, he asserts claims arising from his

detention at LLCC and at Roederer Correctional Complex (RCC).

       Plaintiff names the following officers and employees of the Kentucky Department of

Corrections (KDOC) as Defendants in their individual and official capacities: Jonathan Grate,

“former Dep. Secretary for the KY Public & Safety Cabinet and took over as the new acting

Commissioner for the KY Dept. of Corrections on Feb 8 2019”; Kimberly Potter-Blair, KDOC

Deputy Commissioner for Support Services; Ravonne Sims, KDOC Acting Deputy

Commissioner for Probation & Parole (and RCC Warden, see below); Ashley Short and Debbie
Case 3:19-cv-00177-CHB Document 20 Filed 02/23/21 Page 2 of 13 PageID #: 116




Kays, “employed in the KDOC Policy & Procedure Branch”; and Chris Kleymeyer, Director of

the KDOC Division of Operations & Programs.1 He also sues James Erwin, former KDOC

Commissioner, and Rodney Ballard,2 former KDOC Commissioner from March 2016 until May

2017, in their individual capacities only.

        Plaintiff additionally names the following RCC officers/employees as Defendants in their

individual and official capacities: Ravonne Sims, RCC Warden; Amy Robey, RCC Deputy

Warden for Operations; Sharon Veech, RCC Deputy Warden for Security; Rebecca Barker, RCC

“Unit 3 Administrator, Law Library manager, and inmate grievance coordinator”; Eric

Ribbenboim/Ribenboim, RCC computer technician; Maj. Arnold Chisholm, “highest ranking

Correctional Officer” at RCC; Cpt. Durell St. Clair, RCC Head Internal Affairs Officer; Lt. John

Geisler, RCC Assistant Internal Affairs Officer; and Angela French, RCC Mailroom Supervisor.

        Finally, Plaintiff names the following LLCC officers/employees as Defendants in their

individual and official capacities: Scott Jordan, LLCC Warden; James Coyne, LLCC Deputy

Warden for Security; Jessie Stacks, former LLCC Deputy Warden for Security; Jessie Ferguson,

LLCC Deputy Warden for Operations; Dagon Moon, LLCC “‘Special Services’ manager and

inmate grievance coordinator, and law library manager”; and Cpt. Tim Forgy, LLCC Head

Internal Affairs Officer. He names Cathy Buck, former LLCC “‘Special Services’ manager in

which she manageged the law library and served as the ‘Inmate Grievance Coordinator’” in her

individual capacity only.



1
 In the caption of the complaint, Plaintiff indicates that he sues Defendant Kleymeyer in his individual
capacity only, but in the parties’ section, he indicates that he sues that Defendant in both his individual
and official capacities [R. 1, p. 6].
2
 Plaintiff does not list Ballard as a Defendant in the caption but lists him as a Defendant in the parties’
section of the complaint.
                                                      2
Case 3:19-cv-00177-CHB Document 20 Filed 02/23/21 Page 3 of 13 PageID #: 117




        Plaintiff raises numerous claims, which will be discussed later in this opinion. As relief,

Plaintiff seeks nominal, compensatory and punitive damages; declaratory relief; and permanent

injunctive relief.3

                                                    II.

        Because Plaintiff is a prisoner seeking relief against governmental entities, officers,

and/or employees, the Court must review the complaint under 28 U.S.C. § 1915A and dismiss

the complaint, or any portion of it, if the Court determines that it is frivolous or malicious, fails

to state a claim upon which relief may be granted, or seeks monetary relief from a defendant who

is immune from such relief. See § 1915A(b)(1), (2); McGore v. Wrigglesworth, 114 F.3d 601,

604 (6th Cir. 1997), overruled on other grounds by Jones v. Bock, 549 U.S. 199 (2007).

        A claim is legally frivolous when it lacks an arguable basis either in law or in fact.

Neitzke v. Williams, 490 U.S. 319, 325 (1989). The trial court may, therefore, dismiss a claim as

frivolous where it is based on an indisputably meritless legal theory or where the factual

contentions are clearly baseless. Id. at 327. In order to survive dismissal for failure to state a

claim, “a complaint must contain sufficient factual matter, accepted as true, to ‘state a claim to

relief that is plausible on its face.’” Ashcroft v. Iqbal, 556 U.S. 662, 678 (2009) (quoting Bell

Atl. Corp. v. Twombly, 550 U.S. 544, 570 (2007)). “A claim has facial plausibility when the

plaintiff pleads factual content that allows the court to draw the reasonable inference that the

defendant is liable for the misconduct alleged.” Id. (citing Twombly, 550 U.S. at 556). “[A]

district court must (1) view the complaint in the light most favorable to the plaintiff and (2) take

all well-pleaded factual allegations as true.” Tackett v. M & G Polymers, USA, LLC, 561 F.3d


3
 Plaintiff also seeks unspecified preliminary injunctive relief. Should he seek specific, immediate relief,
he must file a separate motion arguing his need for such relief.
                                                     3
Case 3:19-cv-00177-CHB Document 20 Filed 02/23/21 Page 4 of 13 PageID #: 118




478, 488 (6th Cir. 2009) (citing Gunasekera v. Irwin, 551 F.3d 461, 466 (6th Cir. 2009)

(citations omitted)). “A pleading that offers ‘labels and conclusions’ or ‘a formulaic recitation of

the elements of a cause of action will not do.’ Nor does a complaint suffice if it tenders ‘naked

assertion[s]’ devoid of ‘further factual enhancement.’” Iqbal, 556 U.S. at 678 (quoting Twombly,

550 U.S. at 555, 557).

                                                    III.

        “Section 1983 creates no substantive rights, but merely provides remedies for

deprivations of rights established elsewhere.” Flint ex rel. Flint v. Ky. Dep’t of Corr., 270 F.3d

340, 351 (6th Cir. 2001). Two elements are required to state a claim under § 1983. Gomez v.

Toledo, 446 U.S. 635, 640 (1980). “[A] plaintiff must allege the violation of a right secured by

the Constitution and laws of the United States, and must show that the alleged deprivation was

committed by a person acting under color of state law.” West v. Atkins, 487 U.S. 42, 48 (1988).

“Absent either element, a section 1983 claim will not lie.” Christy v. Randlett, 932 F.2d 502,

504 (6th Cir. 1991).

A. Claims against KDOC and RCC Defendants regarding his detention at RCC

        In the instant complaint, Plaintiff reports filing a previous lawsuit – Vaughan v. Erwin et

al., Civil Action No. 1:18-CV-17-GNS (hereinafter, “first action”). In that first action, Plaintiff,

in the complaint, amended complaint, and second amended complaint, sued numerous KDOC

and RCC officers and employees4 raising claims of censorship of books, retaliation, violation of


4
  Plaintiff, who was an inmate at RCC at the time he filed the first action, sued the following Defendants
in their individual and official capacities: KDOC Commissioner James Erwin; former KDOC
Commissioner Rodney Ballard; KDOC Deputy Commissioner Kimberly Potter-Blair; KDOC Deputy
Commissioner and RCC Warden Ravonne Sims; RCC Deputy Wardens Amy Robey and Sharon Veech;
KDOC Director Chris Kleymeyer; KDOC employees Ashley Short and Debbie Kays; RCC Captain
Durrell “Cody” St. Clair; and 20 John and Jane Doe Defendants.
                                                     4
Case 3:19-cv-00177-CHB Document 20 Filed 02/23/21 Page 5 of 13 PageID #: 119




due process and equal protection, denial of access to courts, and civil conspiracy. On initial

review of those pleadings pursuant to 28 U.S.C. § 1915A, the Court, by Memorandum Opinion

and Order entered May 21, 2018 [R. 15, first action], allowed Plaintiff’s claim alleging that his

First Amendment right to free speech was violated when he was not allowed to order certain

books to continue against Defendants in their individual capacities for all relief and in their

official capacities for declarative and injunctive relief. The Court further dismissed all claims for

monetary damages against all Defendants in their official capacities for failure to state a claim

and for seeking monetary relief from Defendants who are immune pursuant to 28 U.S.C.

§ 1915A(b)(1), (2); and dismissed all remaining claims for failure to state a claim upon which

relief may be granted pursuant to 28 U.S.C. § 1915A(b)(1).

        Thereafter, Plaintiff filed two motions for leave to file amended complaints, which the

Court denied [R. 63, first action], but nevertheless allowed Plaintiff to file one final amended

complaint. In response, Plaintiff filed a renewed motion for leave to file a fourth amended

complaint [R. 64, first action] with an attached proposed fourth amended complaint5 [R. 64-1,

first action] naming as Defendants several previously named KDOC and RCC Defendants and

naming additional RCC Defendants and naming LLCC Defendants for the first time.

        By Memorandum Opinion and Order entered May 7, 2019 [R. 72, first action], the Court

granted the motion for leave to file a fourth amended complaint in part and denied it in part,

noting that Plaintiff’s motion was both a motion to amend and to supplement. More specifically,



5
  Comparison of the proposed fourth amended complaint filed in the first action and of the complaint filed
in the instant action reveals that pages 4 to 34 in both pleadings are duplicates. That is, with the exception
of additionally naming KDOC Defendant Grate in the caption of the instant action, the parties and claims
in both pleadings are identical.

                                                      5
Case 3:19-cv-00177-CHB Document 20 Filed 02/23/21 Page 6 of 13 PageID #: 120




the Court granted the motion to allow the following claims to continue in that first action:

Plaintiff’s claim against RCC Defendant French in her individual capacity for damages for

reading his legal mail out of his presence and Plaintiff’s claim against RCC Defendant St. Clair

in his individual capacity for damages regarding an alleged assault on Plaintiff on May 27, 2018.

The Court denied the motion in all other respects. Specific to LLCC Defendants Jordan, Coyne,

Stacks, Ferguson, Buck, Moon, and Forgy, the Court advised that Rule 15(d) of the Federal

Rules of Civil Procedure pertaining to supplemental pleadings does not allow a plaintiff to add

new claims relating to new events at a completely different prison involving not the original

defendants but a whole new cast of characters. In such circumstances, the Court continued, leave

to supplement should be denied, because there is no linkage between the new allegations and

those set forth in the original complaint [R. 72, first action]. The Court, therefore, denied

Plaintiff’s motion insofar as it sought to add the LLCC Defendants and causes of action related

to occurrences at LLCC.6

       Consequently, the Court in the first action having already considered (and either allowed

to proceed or dismissed) the same claims brought against the KDOC and RCC Defendants

named in the instant complaint, the Court in the instant action will dismiss all claims raised in the

instant action against the KDOC and RCC Defendants regarding the claims arising at RCC

without prejudice to the continuing first action, Civil Action No. 1:18-CV-17-GNS.




6
 Thereafter, by Order entered in the instant action on September 17, 2019 [R. 13], this Court denied
Plaintiff’s “Motion to Merge with W.D.KY 1:18-CV-17” [R. 4] because Plaintiff’s first action involved
RCC claims and Defendants and because the Court in the first action specifically denied amendment/
supplement related to the LLCC claims.
                                                   6
Case 3:19-cv-00177-CHB Document 20 Filed 02/23/21 Page 7 of 13 PageID #: 121




B. Claims against KDOC and LLCC Defendants regarding his detention at LLCC

       1. Claims for declaratory and injunctive relief

       A case, or portion thereof, becomes moot when events occur which resolve the

controversy underlying it. Burke v. Barnes, 479 U.S. 361, 363 (1987). Generally, an inmate’s

release from prison or transfer to another prison moots his request for injunctive and declaratory

relief. See Wilson v. Yaklich, 148 F.3d 596, 601 (6th Cir. 1998) (holding that a prisoner’s § 1983

claims for injunctive relief became moot after he was transferred to another facility); Kensu v.

Haigh, 87 F.3d 172, 175 (6th Cir. 1996) (finding in a § 1983 case, that “to the extent Kensu

seeks declaratory and injunctive relief his claims are now moot as he is no longer confined to the

institution that searched his mail”). Because Plaintiff is now incarcerated at KSR, his requests

for declaratory and injunctive relief regarding his incarceration at LLCC will be dismissed.

       2. Official-capacity claims for damages

       “Official-capacity suits . . . ‘generally represent [ ] another way of pleading an action

against an entity of which an officer is an agent.’” Kentucky v. Graham, 473 U.S. 159, 166

(1985) (quoting Monell v. New York City Dep’t of Soc. Servs., 436 U.S. 658, 691 n.55 (1978)).

The claims brought against all Defendants in their official capacities, therefore, are deemed

claims against the Commonwealth of Kentucky. See Kentucky v. Graham, 473 U.S. at 166.

State officials sued in their official capacities for money damages are not “persons” subject to

suit under § 1983. Will v. Mich. Dep’t of State Police, 491 U.S. 58, 71 (1989). Additionally, the

Eleventh Amendment acts as a bar to claims for monetary damages against the state Defendants

in their official capacities. Kentucky v. Graham, 473 U.S. at 169. Therefore, Plaintiff’s official-

capacity claims for damages against all KDOC and LLCC Defendants will be dismissed for


                                                 7
Case 3:19-cv-00177-CHB Document 20 Filed 02/23/21 Page 8 of 13 PageID #: 122




failure to state a claim upon which relief can be granted and for seeking monetary relief from

Defendants who are immune from such relief.

       3. Censorship

       Plaintiff alleges five instances of censorship of various publications and mail while at

LLCC, seemingly contrary to KDOC policies and procedures [R. 1, pp. 14-16]. Plaintiff claims

that several publications were “fraudulently censored by Luther Luckett Mailroom staff because

they contained address labels”; that “LLCC had intercepted his mail from the U.S. Veteran

Administration as it contained a [] medical insurance card”; and that paperback books published

by Lexis-Nexis were censored by LLCC “mailroom staff” and Defendant Jordan because they

were sent to Plaintiff from a family member who received them directly from Lexis-Nexis.

Plaintiff alleges that he either did not receive notice of censorship so he could not file an appeal

or that, if he filed an appeal, Defendant Jordan did not respond (but that on one occasion

Defendant Forgy responded).

       Upon initial review of the complaint, the Court will allow Plaintiff’s First Amendment

free speech and related Fourteenth Amendment due process claims to proceed against

Defendants Jordan and Forgy in their individual capacities for damages. The Court will allow

Plaintiff to file an amended complaint to name, in their individual capacities, the specific

“mailroom staff” that he claims censored the publications/mail. See LaFountain v. Harry, 716

F.3d 944, 951 (6th Cir. 2013) (allowing for amendment).




                                                  8
Case 3:19-cv-00177-CHB Document 20 Filed 02/23/21 Page 9 of 13 PageID #: 123




       4. Access to Courts

       Prisoners have a constitutional right of meaningful access to the courts. Bounds v. Smith,

430 U.S. 817, 821 (1977). Meaningful access will vary with the circumstances, and officials are

to be accorded discretion in determining how that right is to be administered. Id. at 830-31;

John L. v. Adams, 969 F.2d 228, 233-34 (6th Cir. 1992). To state a claim for a denial of access

to the courts, a prisoner must demonstrate actual prejudice to pending litigation that challenges

his conviction or conditions of confinement. Lewis v. Casey, 518 U.S. 343, 355 (1996). That is,

there must be an actual injury, and no actual injury occurs without a showing that such a claim

“has been lost or rejected, or that the presentation of such a claim is currently being prevented.”

Id. at 356; see also Pilgrim v. Littlefield, 92 F.3d 413, 416 (6th Cir. 1996) (stating that an inmate

must show, “for example, that the inadequacy of the prison law library or the available legal

assistance caused such actual injury as the late filing of a court document or the dismissal of an

otherwise meritorious claim”).

       Under the Access-to-Courts heading, Plaintiff lists “Grievance Gaming” and “Inadequate

Law Library.”

                a. Grievance Gaming

       Plaintiff alleges that Defendants Buck and Moon engaged in “Grievance Gaming,” which

he defines as, “When an inmate grievance coordinator, with the collusion of others, engages in

practices and actions specifically designed to frustrate inmates use of the administrative remedy

process (grievance system), in order act as a 1st line defense against civil litigation againt KDOC

personnel.’” [R. 1, pp. 20-22]. For instance, Plaintiff claims that Defendants Buck and Moon




                                                  9
Case 3:19-cv-00177-CHB Document 20 Filed 02/23/21 Page 10 of 13 PageID #: 124




lied and stated that Plaintiff did not file an appeal of multiple grievances and that Defendant

Buck “attempted to censor” another grievance.

       Plaintiff has not alleged any actual injury to past or pending litigation as a result of the

purported “grievance gaming” by Defendants Buck and Moon and fails to state a denial-of-

access-to-courts claim against them.

       Further, “there is no cause of action for the improper adjudication, or failure to

adjudicate, an inmate’s grievances.” Shankle v. Tennessee, No. 07-2454B/P, 2007 WL 4255245,

at *2 (W.D. Tenn. Nov. 29, 2007); see also Skinner v. Govorchin, 463 F.3d 518, 525 (6th Cir.

2006) (“Skinner’s complaint regarding Wolfenbarger’s denial of Skinner’s grievance appeal, it is

clear, fails to state a claim.”); Lee v. Mich. Parole Bd., 104 F. App’x 490, 493 (6th Cir. 2004)

(“Section 1983 liability may not be imposed simply because a defendant denied an

administrative grievance or failed to act based upon information contained in a grievance.”);

Nwaebo v. Hawk-Sawyer, 83 F. App’x 85, 86 (6th Cir. 2003) (holding that defendants “cannot be

subject to § 1983 liability simply because they denied [the plaintiff’s] administrative grievances

or failed to act based upon information contained in his grievances”). Consequently, Plaintiff

fails to state a claim upon which relief may be granted for “Grievance Gaming.”

               b. Inadequate Library

       Plaintiff alleges that he was transferred on May 4, 2018, to LLCC from RCC, “in part, to

deny him the ability to conduct legal reasearch using LexisNexis.” [R. 1, p. 23]. He asserts that

at LLCC, he “has to pay to have an inmate conduct LexisNexis research as inmates, other than

legal aides, are prohibited from directly conducting LexisNexis research,” but “[n]o other prison




                                                 10
Case 3:19-cv-00177-CHB Document 20 Filed 02/23/21 Page 11 of 13 PageID #: 125




allows inmates to charge other inmates to access LexisNexis. All other prisons in KY allow

inmates to directly conduct LexisNexis research which comports to CPP 14.4.” [Id.].

       Here, too, Plaintiff fails to allege any actual injury to any past or pending litigation due to

the alleged inadequate law library/inability to conduct his own Lexis/Nexis research at LLCC

and therefore fails to state a denial-of-access-to-courts claim.

       5. Civil Conspiracy

       To prevail on a claim of civil conspiracy in violation of § 1983, Plaintiff must show that

there is “‘an agreement between two or more persons to injure another by unlawful action.’”

Robertson v. Lucas, 753 F.3d 606, 622 (6th Cir. 2014) (quoting Revis v. Meldrum, 489 F.3d 273,

290 (6th Cir. 2007)). Specifically, Plaintiff must show “‘that (1) a single plan existed, (2) the

conspirators shared a conspiratorial objective to deprive [P]laintiff[] of [his] constitutional rights,

and (3) an overt act was committed’ in furtherance of the conspiracy that caused the injury.” Id.

(quoting Revis, 489 F.3d at 290). Conclusory allegations of a conspiracy do not give rise to a

claim. See, e.g., Sango v. Place, No. 16-2095, 2016 WL 9413659, at *2 (6th Cir. Dec. 21, 2016);

Anderson v. Cty. of Hamilton, 780 F. Supp. 2d 635, 652 (S.D. Ohio 2011).

       In this case, Plaintiff alleges that “Defendants share a general conspiratorial objective to

impede [him] from educating himself and to keep him ignorant of his rights as an incarcerated

inmate, and to prevent him from sucessfully prosecuting this lawsuit, in order to impede his

access to the Court.” [R. 1, pp. 33-34]. Plaintiff does not plead the “specifics” of any alleged

conspiracy such as “when, where, or how the defendants conspired.” Lawrence v. Thompson,

No. 3:14-CV-P919-DJH, 2015 WL 3935837, at *9 (W.D. Ky. June 26, 2015) (quoting Perry v.

Se. Boll Weevil Eradication Found., Inc., 154 F. App’x 467, 477 (6th Cir. 2005)). Because


                                                  11
Case 3:19-cv-00177-CHB Document 20 Filed 02/23/21 Page 12 of 13 PageID #: 126




Plaintiff’s allegations are simply conclusory allegations of a conspiracy, they do not survive

initial review.

        6. Remaining KDOC and LLCC Defendants

        While the Court has a duty to construe pro se complaints liberally, a plaintiff is not

absolved of his duty to comply with the Federal Rules of Civil Procedure by providing a

defendant with “fair notice of the basis for [his] claims.” Swierkiewicz v. Sorema N.A., 534 U.S.

506, 514 (2002). “[A] complaint must allege that the defendants were personally involved in the

alleged deprivation of federal rights. Nwaebo v. Hawk-Sawyer, 83 F. App’x 85, 86 (6th Cir.

2003) (citing Rizzo v. Goode, 423 U.S. 362, 373-77 (1976)). With respect to the claims

regarding his detention at LLCC, Plaintiff states no facts involving KDOC Defendants Grate,

Potter-Blair, Sims, Short, Kays, Kleymeyer, Erwin, or Ballard or LLCC Defendants Coyne,

Stacks, or Ferguson, and therefore fails to state a claim upon which relief may be granted against

them. Moreover, to the extent Plaintiff seeks to hold any of the Defendants responsible based on

their supervisory positions, the doctrine of respondeat superior, or the right to control

employees, does not apply in § 1983 actions to impute liability onto supervisors. Monell, 436

U.S. at 691.

                                           IV. ORDER

        On initial review of the complaint pursuant to 28 U.S.C. § 1915A, and for the foregoing

reasons, IT IS ORDERED as follows:

        (1) The following claims shall continue: Plaintiff’s First Amendment free speech and

related Fourteenth Amendment due process claims to proceed against Defendants Jordan and




                                                 12
Case 3:19-cv-00177-CHB Document 20 Filed 02/23/21 Page 13 of 13 PageID #: 127




Forgy in their individual capacities for damages. In allowing these claims to continue, the Court

passes no judgment on the merit or ultimate outcome of these claims.

          (2) All remaining claims are DISMISSED pursuant to 28 U.S.C. § 1915A(b)(1) for

failure to state a claim upon which relief may be granted and/or § 1915A(b)(2) for seeking

monetary relief from Defendants immune from such relief.

          (3) Plaintiff having failed to state a claim against them, the Clerk of Court is

DIRECTED to terminate the following Defendants from this action: Grate, Potter-Blair,

Sims, Short, Kays, Kleymeyer, Erwin, Ballard, Robey, Veech, Barker, Ribbenboim/Ribenboim,

Chisholm, St. Clair, Geisler, French, Coyne, Stacks, Ferguson, Moon, and Buck.

          (4) Within 30 days from the entry date of this Memorandum Opinion and Order,

Plaintiff may file an amended complaint to name, in their individual capacities, the specific

“mailroom staff” that he claims censored the publications/mail at LLCC. The Clerk of Court is

DIRECTED to send to Plaintiff a copy of the prisoner § 1983 form with this case number and

“AMENDED” affixed thereto and four blank summons forms. Once that 30-day period has

expired, the Court will conduct an initial review of the amended complaint, if one is filed, and

enter an order governing service and setting deadlines for the development of the remaining

claims.

          This the 23rd day of February, 2021.




cc:    Plaintiff, pro se
       Defendants
       General Counsel, Justice & Public Safety Cabinet, Office of Legal Counsel
A958.005

                                                      13
